Case 8:20-cv-02246-GJH Document 1-1 Filed 08/04/20 Page 1of 3

CHARNETTE ROBINSON, ** IN THE
Plaintiff, * CIRCUIT COURT
VS.
* FOR

CITY OF MT. RAINIER, ef al.,
* PRINCE GEORGE’S COUNTY
Defendants.
* CIVIL NO.: CAL20-13053
NOTICE OF REMOVAL
The City of Mount Rainier, Malinda Miles, Celina Benitez, Luke Chesek, and Bryan
Knedler, some of the Defendants, by and through their undersigned counsel, pursuant to
Title 28 U.S.C. §§ 1441 and 1446, and Local Rule 103.5 of the United States District Court
for the District of Maryland, jointly remove this action from the Circuit Court for Prince
George’s County to the United States District Court for the District of Maryland, and, for
reasons, state:
1. The Complaint governing this action was filed in the Circuit Court for
Prince George’s County on June 24, 2020.
2. The Complaint, brought under the auspices of State and Federal law, sets
forth causes of action for: § 1983 — First Amendment (Count I); Defamation (Count ID;
MPIA Request (Count IIT); § 1983 — Conspiracy (Count IV); § 1983 — Monell (Count
V); and Maryland Constitutional Claims (Count VI).

3, Because Counts I, IV, and V allege causes of action against Defendants

under a federal statute and/or the federal Constitution, the United States District Court
Case 8:20-cv-02246-GJH Document 1-1 Filed 08/04/20 Page 2 of 3

has original jurisdiction over these counts, in that it purports to state a claim arising
“under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

4, In addition, pursuant to 28 U.S.C. § 1367, the United States District Court,
in its discretion, may exercise supplemental jurisdiction over the state law causes of
action in the Complaint, Counts I, UI, and VI.

5. Writs of Summons were issued for Defendants on June 26, 2020.

6. The City of Mount Rainier, Maryland, Malinda Miles, and Celina Benitez
were served on July 14, 2020. Bryan Knedler was served on July 15, 2020. Luke Chesek
has waived service as of August 4, 2020. Shavila Shah and Miranda Braatz have not
been served.

7. Thus, the served Defendants are filing this Notice of Removal “within thirty
(30) days after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is
based... .” 28 U.S.C. § 1446 (b).

8. Pursuant to Local Rule 103.5, these Defendants have filed with their Notice
of Removal in the United States District Court true and legible copies of all process,
pleadings, papers, and orders which have been served upon them.

9. Concurrent with the filing of this Notice of Removal, Defendants, pursuant
to 28 U.S.C. § 1446(c)(5), have provided written notice of removal to Plaintiff and have
filed a copy of this Notice with the Clerk of the United States District Court, thereby

effecting the removal of this action.
Case 8:20-cv-02246-GJH Document 1-1 Filed 08/04/20 Page 3 of 3

Wherefore, these Defendants notify all Courts and Parties that this action has been
removed to the United States District Court for the District of Maryland, and that no further

proceedings shall be had in the Circuit Court for Prince George’s County.

Respectfully submitted, —
ff
a
JASON L. LEVINE (#LE0594)
7225 Parkway Drive
Hanover, Maryland 21076
(443) 561-1708
jlevine@lgit.or

Counsel for Defendants City of Mount Rainier,
Miles, Benitez, Knedler and Chesek.

CERTIFICATE OF SERVICE
I certify that on August 4, 2020 the foregoing paper was served via regular mail
upon: Dontrice P. Hamilton, 20 Courthouse Square, Suite 205, Rockville, Maryland

20850.

a

Gy
Le

JASON L. LEVINE (#LE0594)

 
